DETAILED ACTION
In the response filed 22 February 2021, Claims 1, 5, 10, 17, and 19 were amended.  Claims 2 and 11 were cancelled.  Claims 29-30 were added.  Claims 1, 3-10, 12-20, 29, and 30 remain pending.  The 35 USC 103 rejections of claims 1, 3-10, and 12-20 are maintained.  35 USC 103 rejections of claims 29 and 30 are added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or no obviousness.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger, US Patent No. 6,573.748 in view of Briggs, US Patent No. 7,945,827, Hsu et al. US Patent Application Publication No. 2008/0296697, and Ong et al., US Patent No. 5,821,772.
In reference to claim 1, Trimberger teaches an apparatus comprising: 
a first circuitry operable to be fastened and electrically coupled in one or more regions to one or more respectively corresponding semiconductor dies (Figure 4, ISPROM, PROM, FPGA are dies that are fastened and electrically connected to a substrate); 
a second circuitry operable to configure the one or more regions of the first circuitry (Figure 4, circuitry from ISPROM and PROM to FPGA); 
a third circuitry having an interface to an antenna and being operable to provide a set of wirelessly-received configuration instructions to the second circuitry (Figure 4, circuitry from FPGA to ISPROM, Column 4, lines 10-15 retrieving configuration data from a remote source and storing to memory, Column 5, line 49-50, the remove source being an antenna); and a non-volatile memory to store the set of wireless-received configuration instructions (Trimberger Figure 4, ISPROM).
Trimberger does not teach a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions, wherein the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry are embedded in a programmable silicon interposer. 
Briggs teaches a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions (column 4, lines 11-23, self-test circuitry configured to connect to any of the dies).  Accordingly, it would have been obvious for one of 
Trimberger in view of Briggs does not teach wherein the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry are embedded in a programmable silicon interposer.
Hsu teaches a programmable silicon interposer containing circuitry (Paragraph [0007]).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to embed the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry as taught by Trimberger in view of Briggs into the programmable silicon interposer as taught by Hsu to make the apparatus of claim 1 because interposers provide a much larger channel for electrical signals, reducing the amount of energy needed to drive those signals, minimizing resistance/capacitance (RC) delay, and shortening the distance between various IP blocks in a system and the memories associated with them.
Trimberger in view of Briggs and Hsu does not explicitly teach that wherein the non-volatile memory is configured to store a size indicator or an end indicator.  Ong teaches a configuration data bitstream that is headed by a size indicator (column 4, lines 29-40).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate store the configuration data stream of Ong into the non-volatile memory of Trimberger in view of Briggs and Hsu such that the non-volatile memory is configured to store a size indicator or an end indicator because devices of a family having different size configuration memories and different features can receive the same bitstreams and no adjustment need be made.


In reference to claim 4, Trimberger in view of Briggs Hsu, and Ong teaches wherein the one or more semiconductor dies include memory circuitry (Trimberger Figure 4, ISPROM, PROM are memory circuitry).
In reference to claim 5, Trimberger in view of Briggs Hsu, and Ong teaches a fourth circuitry having the non-volatile reprogrammable memory for storing the set of wirelessly-received configuration instructions, the fourth circuitry being operable to provide the set of wirelessly-received configuration instructions to the third circuitry (Trimberger Figure 4, ISPROM).
In reference to claim 6, Trimberger in view of Briggs Hsu, and Ong teaches wherein a semiconductor die fastened and electrically connected to one of the one or more regions comprises the fourth circuitry (Trimberger Figure 4, ISPROM is a die fastened and electrically connected to a substrate).
In reference to claim 7, Trimberger in view of Briggs Hsu, and Ong teaches a fifth circuitry having a read-only memory for storing a set of factory-installed configuration instructions, the fifth circuitry being operable to provide the set of factory-installed configuration instructions to the third circuitry (Trimberger Figure 4, PROM).
In reference to claim 8, Trimberger in view of Briggs Hsu, and Ong teaches an antenna coupled to the third circuitry and operable to receive the set of wirelessly-received configuration instructions (Trimberger Column 5, line 49-50, the remove source being an antenna is coupled to the apparatus).
In reference to claim 9, Trimberger in view of Briggs Hsu, and Ong teaches an IO controller circuitry (Trimberger Column 4, lines 21-35).


In reference to claim 10, Trimberger teaches an apparatus comprising: 
a first circuitry operable to be fastened and electrically coupled in one or more regions to one or more respectively corresponding semiconductor dies (Figure 4, ISPROM, PROM, FPGA are dies that are fastened and electrically connected to a substrate); 
a second circuitry operable to configure the one or more regions of the first circuitry (Figure 4, circuitry from ISPROM and PROM to FPGA); 
a third circuitry to provide a set of configuration instructions to the second circuitry (Figure 4, circuitry from FPGA to ISPROM, Column 4, lines 10-15 retrieving configuration data from a remote source and storing to memory); 
a fourth circuitry having a non-volatile reprogrammable memory for storing the set of configuration instructions (Figure 4, ISPROM); and 
an interface operable to receive the set of configuration instructions from a radio circuitry (Column 4, lines 10-15 retrieving configuration data from a remote source and storing to memory, Column 5, line 49-50, the remove source being an antenna).
Trimberger does not teach a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions, wherein the first circuitry, the second circuitry, the third circuitry, the fourth circuitry, and the interface are embedded in a programmable silicon interposer.
Briggs teaches a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions (column 4, lines 11-23, self-test circuitry configured to connect to any of the dies).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Briggs for self-test circuitry connections into the apparatus of Trimberger such that the apparatus had self-test 
Trimberger in view of Briggs does not teach wherein the first circuitry, the second circuitry, the third circuitry, the fourth circuitry, the self-test circuitry, and the interface are embedded in a programmable silicon interposer.
Hsu teaches a programmable silicon interposer containing circuitry (Paragraph [0007]).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to embed the first circuitry, the second circuitry, the third circuitry, the fourth circuitry, the self-test circuitry, and the interface as taught by Trimberger in view of Briggs into the programmable silicon interposer as taught by Hsu to make the apparatus of claim 10 because interposers provide a much larger channel for electrical signals, reducing the amount of energy needed to drive those signals, minimizing resistance/capacitance (RC) delay, and shortening the distance between various IP blocks in a system and the memories associated with them.
Trimberger in view of Briggs and Hsu does not explicitly teach that wherein the non-volatile memory is configured to store a size indicator or an end indicator.  Ong teaches a configuration data bitstream that is headed by a size indicator (column 4, lines 29-40).  .  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate store the configuration data stream of Ong into the non-volatile memory of Trimberger in view of Briggs and Hsu such that the non-volatile memory is configured to store a size indicator or an end indicator because devices of a family having different size configuration memories and different features can receive the same bitstreams and no adjustment need be made.

In reference to claim 12, Trimberger in view of Briggs Hsu, and Ong teaches one or more semiconductor dies fastened and electrically connected to the one or more regions 
In reference to claim 13, Trimberger in view of Briggs Hsu, and Ong teaches wherein the one or more semiconductor dies include memory circuitry (Trimberger Figure 4, ISPROM, PROM are memory circuitry).
In reference to claim 14, Trimberger in view of Briggs Hsu, and Ong teaches wherein a semiconductor die fastened and electrically connected to one of the one or more regions comprises the fourth circuitry (Trimberger Figure 4, ISPROM is a die fastened and electrically connected to a substrate).
In reference to claim 15, Trimberger in view of Briggs Hsu, and Ong teaches a fifth circuitry having a read-only memory for storing a set of factory-installed configuration instructions, the fifth circuitry being operable to provide the set of factory-installed configuration instructions to the third circuitry (Trimberger Figure 4, PROM).
In reference to claim 16, Trimberger in view of Briggs Hsu, and Ong teaches an IO controller circuitry (Trimberger Column 4, lines 21-35).
In reference to claim 29, Trimberger in view of Briggs Hsu, and Ong do not teach wherein the one or more semiconductor dies include a radio circuitry with a Bluetooth Low Energy Channel to receive instructions for the programmable silicon interposer.  However, radio circuitry with a Bluetooth Low Energy Channel is notoriously well known in the art.  OFFICIAL NOTICE IS TAKEN.  Accordingly it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate radio circuitry with a Bluetooth Low Energy Channel to receive instructions for the programmable silicon interposer into the one or more semiconductor dies as taught by Trimberger in view of Briggs Hsu, and Ong because Bluetooth Low Energy is intended to provide considerably reduced power consumption and cost while maintaining good communication range.
.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandikas, US Patent Application Publication No. 2016/0364223 in view of Trimberger, US Patent No. 6,573.748, Briggs, US Patent No. 7,945,827,  Hsu et al. US Patent Application Publication No. 2008/0296697, and Ong et al., US Patent No. 5,821,772.
In reference to claim 17, Vandikas teaches a system (Figure 6, 104) comprising a memory (Paragraph [0039] RAM), a processor coupled to the memory (Paragraph [0039], Processor), a wireless interface for allowing the system to communicate with another device (Paragraph [0039] transceivers), and an apparatus (Paragraph [0039], FPGA).  
Vandikas does not teach wherein the apparatus comprises a first circuitry operable to be fastened and electrically coupled in one or more regions to one or more respectively corresponding semiconductor dies; a second circuitry operable to configure the one or more regions of the first circuitry; and a third circuitry operable to provide a set of wirelessly-received configuration instructions to the second circuitry a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions, wherein the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry are embedded in a programmable silicon interposer.  
Trimberger teaches a first circuitry operable to be fastened and electrically coupled in one or more regions to one or more respectively corresponding semiconductor dies (Figure 4, ISPROM, PROM, FPGA are dies that are fastened and electrically connected to a substrate); a second circuitry operable to configure the one or more regions of the first circuitry (Figure 4, circuitry from ISPROM and PROM to FPGA); a third circuitry operable to provide a set of 
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the FPGA apparatus of Trimberger into the UCD having an FPGA as taught by Vandikas make the system of claim 17 because it would allow for the configuration of the FPGA from multiple sets of configuration data.
Vandikas in view of Trimberger does not teach a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions, wherein the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry are embedded in a programmable silicon interposer.
Briggs teaches a self-test circuitry configured to test a circuit, wherein the self-test circuitry is coupled to the one or more regions (column 4, lines 11-23, self-test circuitry configured to connect to any of the dies).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Briggs for self-test circuitry connections into the system of Vandikas in view of Trimberger such that the apparatus had self-test capabilities because it would allow for testing the device to determine of any of the circuitry was malfunctioning.
Vandikas in view of Trimberger and Briggs does not teach wherein the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry are embedded in a programmable silicon interposer.
Hsu teaches a programmable silicon interposer containing circuitry (Paragraph [0007]).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to embed the first circuitry, the second circuitry, the third circuitry, and the self-test circuitry as taught by Vandikas in view of Trimberger and Briggs into the programmable silicon 
Vandikas in view of Trimberger, Briggs and Hsu does not explicitly teach that wherein the non-volatile memory is configured to store a size indicator or an end indicator.  Ong teaches a configuration data bitstream that is headed by a size indicator (column 4, lines 29-40).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate store the configuration data stream of Ong into the non-volatile memory of Vandikas in view of Trimberger, Briggs and Hsu such that the non-volatile memory is configured to store a size indicator or an end indicator because devices of a family having different size configuration memories and different features can receive the same bitstreams and no adjustment need be made.


In reference to claim 18, Vandikas in view of Trimberger, Briggs, Hsu, and Ong teaches one or more semiconductor dies fastened and electrically connected to the one or more regions (Trimberger, Figure 4, ISPROM, PROM, FPGA are dies that are fastened and electrically connected to a substrate) and wherein the one or more semiconductor dies include memory circuitry (Trimberger, Figure 4, ISPROM, PROM are memory circuitry).
In reference to claim 19, Vandikas in view of Trimberger Hsu, and Ong teaches a fourth circuitry having a non-volatile reprogrammable memory for storing the set of wirelessly-received configuration instructions, the fourth circuitry being operable to provide the set of wirelessly-received configuration instructions to the third circuitry (Trimberger, Figure 4, ISPROM).
In reference to claim 20, Vandikas in view of Trimberger, Briggs, Hsu, and Ong teaches a fifth circuitry having a read-only memory for storing a set of factory-installed configuration .

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive. Applicant argues that the action does not show “first circuitry” which is operable to be fastened and electrically coupled to one or more regions of the alleged ISPROM, PROM, and FPGA dies.  The examiner disagrees.  Trimberger discloses dies such as Column 6, line 15 and claim 4.  Accordingly it is readily apparent that the ISPROM, PROM, and FPGA dies of Figure 4 are dies that necessarily are connected to a substrate via circuitry.  The second circuitry cited in the office action is the circuitry that connects the PROM and the ISPROM to the FPGA.  The data stored in the ISPROM is sent to the FPGA using the second circuitry.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to the claims as amended have been considered but are moot because the new 35 USC 103 rejections teach the amended feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851